Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 1 of 37



                                 UNITED STATES DISTRICT COURT Ftt,L
                                                                  '
                                                                  -1-
                                                                    ) SY                                -- D.C.
                                                                                               '
                                                                                               ,


                                 SOUTHERN DISTRICT OFFLORID                          $ltLjj j
                                                                                     2
                                                                                    -. -
                                                                                       . .r:.g q
                                                                                               -ij
                                                                                                 jj..

   DR .REHA B A UF,
                              Plaintiff,                                         tlt
                                                                                   i
                                                                                   kilsl
                                                                                C <4.
                                                                 c as:No.1 19- SAM     r<l'
                                                                                          ,
                                                                                          ïMl1
                                                                                             '
                                                                                             t
                                                                                             S,
                                                                                             A1!
                                                                                      .. .               .   .-

   H OW A RD UN IVERSITY ,etal
                            D efendants.


 PLA INTIFF'S M O TIO N TO STA Y A LL PR O CE EDIN G PEND ING RE SO LU TIO N O F EEO C
                 C O M PLA INT A ND VA C AT IN G C O UR T O R DER S in DE 33 & 34
                  (Noticeon matterrelatedto:DE 26,DE 28,DE 29,DE 33,DE 34)

  Plaintiff,Dr.Rehab Auf,hereby respectfully requestsfrom Courtto stay allproceeding in the case

  pendingtheresolutionoftheplaintiff'sUS EqualEmploymentOpportunity Commission(EEOC)
  M ediation/charge againstHow ard University,to vacate courtorders in DE 33 & 34,and statesthe

  following'
           .

  BeforegoingintothedetailsofthisM otion,Plaintiffrespectfullyrequeststhatthehonorablejudge
  doesnotm ove to decide this m otion im m ediately.Plaintiffm entioned she haspresetengagem ent

  up to July 29,2019.She lostone w eek in preparing this subm ission,therefore she soughtextension
  forthose m atters up August4th, 2019.Thispreviousengagem entwasseta yearahead,hence Court

  ispushing plaintiffinto hardship by setting deadlines during thisperiod. Therefore,plaintiff

   requests to continue thism otion for the norm althree w eeks period after A ugust4,2019 to

  allow opportunity forplaintiffto submitan amended version ofthismotion thatisbetterarticulated.

  Plaintiffwaspushed into hardship to m akethissubmission in one-week notice,therefore

   respectfully requests a reliefto continue this m otion to allow tim e to inputgrounds in m ore

  organizedmannerinadequatetime.Plaintiffspacer'saccountiscurrentlydisabled(seeexhibit5).
  Plaintifftried to activate ituntilthe day ofsubm ission atno avail.Therefore,plaintiffwasable to

   see thatCourtgranted Defendantm otion to stay discovery butrem ains unable to see w hatthe order

   says exactly.Plaintiffcontacted Courtand requested a copy by em ail,Courtclerk m entioned they

  cannotsend Courtorders by em ail.Therefore,continuing this m otion w illallow plaintiffto read the
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 2 of 37



   Courtorderin 34 and bring m ore groundsto vacating it,in addition to othergroundsasdetailed in

  this subm ission.

  Plaintiffrespectfully requestsfrom Courtto send a notice on the intention to issue an order on the

  m otion before an orderis entered to ensure plaintiffhas no m ore inform ation to add afterthe

  requested extension to considerthis m otion.Plaintiffw asm andated to subm ita response by July

   18,2019,which w as nota feasible deadlineto address thisrespected courtin the m atter.A lso,

  plaintiffhad no tim e to adequately addressthe requestto reconsider and vacate the recentCourt

  orders in D E 33 & 34,butitw as m andatory to seek vacating those orders in the contextofstay.

  Therefore,the groundsm entioned to vacate those ordersisincom plete and notperfectly arranged.

  The new developm entsand plaintiffentire requestshad to be raised in the sam e tim e to enlighten

  this respected Courton new developm ents and the overallsituation ofthe proceeding and the

  balance in m oving eitherdirections.How ever,the setdate wasextrem ely inadequate tim e to

  formulatethismotion,whichseverelyprejudiceplaintiffsrightsin seekingtherequestedrelief.
  Therefore,the requested opportunity to continue thism otion oughtto be granted before ruling on

  thismotion.Noharm willbefacedtoallow justopportunityforthismotiontobefonnulatedand
  heard.

                                           BA CK G R O U N D

  Plaintift'sm otion forreferralofattonzey w as granted by Judge Beth Bloom ,butno attorney was

  referredtorepresenther.PlaintiffallsubmissionsandoppositionwererejectedbyCoul'torders,
  proving Plaintiffm isses legalargum entsto convince the Courtby hercase due to herlack oflegal

  know ledge.A lbeitplaintiffrequestshave m erits,she failed to convey to Courtby the rightlegal

  language to be granted the soughtrelief.Therefore,plaintiffis unable to m ake furthersubm issions

  inthiscase,whilebeingnotrepresentedby acounselbecausethiswillseverelyprejudiceherlegal
  rights.
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 3 of 37



                     RE CEN T DEV EO PM ENT IN T H E EEO C CO M PLAIN T

  PlaintifffiledachargeofdiscriminationandretaliationwiththeUSEEOC (Exhibit1).Afterinitial
   review ,plaintiffw as recently notified thathercase is eligible form ediation through the EEOC

   onlineportal(Exhibit2).EEOC chargesarereferredtomediationwhentheyfirsthaveundergone
   initialreview to determ ine aprima facia caseexiststhatwould warrantmediation orfurther

   investigations.Plaintiffaccepted the EEO C offer for m ediation.

  The EEO C offered m ediation w illprovide free platform to resolve the entirety ofthis com plaint,not

   justthosefiledwiththeEEOC.

  Theinvitationformediation(Exhibit2)describedthemediationprocedureas:

        66Itprovides a GLOBA L resolution to the charge - M ediation allowsyou to

         addressall(fyouremploymentconcerns notjustthosediscussedinthe
         charge.Itisanopenforum thatallowsthepartiestoJïxcl/x,
                                                             &any additional
         j.
          $>'?,
              /c5'thatthepartiesw ith to resolve.''

  Therefore,the EEO C m ediation m ightresolve the countsraised in Court,besides the EEO C tiled

   charges.H ence,successfulm ediation hasthe potentialto dispose thisentire action.lfnot,plaintiff

   w illhave the rightto bring the EEO C Countsto CourtagainstH ow ard University.Therefore,this

   coul'
       tproceeding oughtto be stayed pending the resolution ofthe EEOC m ediation procedure.

                                         LEG A L STAN DA R DS

  The D istrictCourthasbroad discretion to stay proceedingsasan incidentto itspow erto controlits

  owndocket.''Clintonv.Jones,520U.S.681,706(1997).
  ''g-l-jhepowerto stayproceedingsisincidentaltothepowerinherentinevery courttocontrolthe
  disposition ofthe causesofits docketw ith econom y oftim e and effortforitself,forcounsel,and for

  litigants.How thiscanbestbedonecallsfortheexerciseafjudgment,whichmustweighcompeting
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 4 of 37



  interestsandmaintainaneven balance.''Landisv.N.Am.Co.,299U.S.248,254-55(1936).tkthe
  districtcourthasbroad discretion to decide w hethera stay isappropriate to prom ote econom y oftim e

  and effortfor itself,forcounsel,and forlitigants.''Association oflnitated Residents v.Fred Schakel

  Dairy,634F.Supp.2d 1081,1094(E.D.Cal.2008).
  SeeM iccosukeeTribeoflndiansofFla.v.S.Fla.W aterMgmt.Dist.,559F.3d 1191,1198(11thCir.
  2009)(ç1gT1hereason forthedistrictcourt'sstaywasatleastagoodone,ifnotanexcellentone:to
  aw aita federalappellate decision thatis likely to have a substantialorcontrolling effecton the claim s

  andissuesinthestayedcase.'').
  Variousfactorsw ere described thatshould be considered w hen evaluating a m otion to stay:

  W here itisproposed thata pending proceeding be stayed,the com peting interests which w illbe

  affected by the granting orrefusalto granta stay m ustbe w eighed.Am ong these com peting interests

  are the possible dam age w hich m ay resultfrom the granting ofa stay,the hardship orinequity which

  apartymaysufferinbeingrequiredtogo forward,andtheorderlycourseofjusticemeasuredin
  term softhe simplifying orcom plicating ofissues,proof,and questionsoflaw w hich could be

  expectedtoresultfrom astay.CMAX lnc.v.Hall,300F.2d265,268(9thCir.1962).
  A sto the lastfactor,courts frequently grantstaysw hen resolution ofanother action m ay iibear

  uponthecase,''becauseastay ismostûiefficientforIthecourt'slowndocketand thefairest
  courseforthepartiesg.l''Lcyvtzv.Certi
                                      hedGrocersofcalfornia,Ltd ,593F.2d 857,863(9thCir.
  1979).
                                             A R G UM ENT

  Consideration ofthese factorsw arrantsa stay ofthe districtcourtproceedingsin thiscase

  pendingresolutionoftheComplaintattheUSEqualEmploymentOpportunityCommission (fFf?Q .

  1.A STAY W O U LD PR O M O TE JU DIC IA L EC O N O M Y B ECA USE RE SO LV ING T H E
  EEO C C O M PLA INT W ILL RE SO LV E M O ST O R ALL ISSU ES IN T H E CU R REN T
  C O M PLA INT.
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 5 of 37




  M ore im portantly,ltthe districtcourthas broad discretion to decide w hether a stay is

  appropriate to prom ote econom y oftim e and effortfor itself,for counsel,and for

  litigants.''AssociationoflrritatedResidentsv.FredSchakelDairy,634F.Supp.2d 1081,
  1094 (E.D.Cal.2008.
                    ).
  SeeMiccosukeeTribeoflndiansofFla.v.S.Fla.W aterM gmt.Dist.,559F.3d 1191,l198(11th Cir.
  2009)(ûû(T1hereasonforthedistrictcourt'sstaywasatleastagood one,ifnotanexcellentone:
  to aw aita federalappellate decision thatis likely to have a substantialor controlling effecton

  theclaimsand issuesinthestayed case.'').
  A sto the lastfactor,courts frequently grantstaysw hen resolution ofanother action m ay Sibear

  uponthecase,''becauseastayismostRefficientforIthecourt'slown docketand thefairest
  courseforthepartiesg.l''Leyvav.CertsedGrocersofcalfornia,Ltd.,593F.2d 857,863(9thCir.
  1979).
  Plaintiffrespectfully subm its thatthe outcom e ofthe EEO C m ediation opportunity and/or

  possible investigations isa com pelling cause to stay thiscurrentcase as supported by the cited

  cases,because the outcom e ofthe EEO C m ediation and/orinvestigations would have a

  substantialeffecton the entirety ofthiscom plaintthatcan be resolved during the m ediation

  processand ifnot,then the landscape ofCom plaintCountsand facts w illchange dram atically

  toineludethechargesfiledwiththeEEOC.Theinterestinjudiciaryeconomywillfavor
  staying this proceeding since the outcom e from the EEOC M ediation and/orproceeding w ill

  directly im pacton thiscase and plaintiffhas legitim ate rightto bring them to courtifrem ained

  unresolved.

  W hen PlaintifffiledthisCourtAction shehadno knowledgewhethertheEEOC would offer

  m ediation to the com plaintoracceptto investigate the com plaint.Those decisionscom e after

  charge review by the EEO C to establish a prim a facia ease exists.Plaintiffhad to file this
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 6 of 37



  Courtaction in tim e to preserve herlegalrightsto claim back pay ofthe previous yeardue to

  breach ofcontract.Therefore,plaintiffacted in good faith given theknowledge shehadatits

  tim e.

  EEO C charge isbased on Title V llofthe CivilRights A ctof 1964,which prohibits

  discrim ination in em ploym enton thebasisofrace,color,religion,sex,ornationalorigin.42 U .

  S.C.j2000e-2(a)(1).TheActinstructsacomplainant,beforecomlnencing a TitleVllaction
  incourt,tofileachargewiththeEqualEmploymentOpportunityCommission(EEOC or
  Commissionl.jzoooe-steltl),(9(1).Onreceiptofacharge,theEEOC istonotifythe
  employerandinvestigatetheallegations.j2000e-5(b).TheCommissionmay iûendeavorto
  eliminategthelallegedunlawfulemploymentpracticebyinfonualmethodsof...
  conciliation.''Ibid The EEO C also has firstoption to itbring a civilaction''againstthe em -

  ployerin court.j2000e-5(9(1).ButtheCommissionhasnoauthorityitselftoadjudicate
  discrim ination com plaints.lfthe EEO C choosesnotto sue,and w hetherornotthe EEOC

  otherw ise acts on the charge,a com plainantis entitled to a iéritht-to-sue''notice 180 davs

  afterthecharzeisfiled.Ibid ;29CFR j1601.28.On receiptoftherizht-to-suenotice.the
  com plainantm av com m encea civilaction aeainstherem ployer.k2000e-5(9(1).

  Since the EEO C now offersparties free and independentm ediation itisoptim um forboth

  partiesand Courtto rem itthe m atterforthe EEO C m ediation.ln the unfortunate case the

  m ediation w ould be unsuccessful,the plaintiffw ould have the rightto raise those counts in

  Courtafter 180 daysfrom filing the charge.The EEOC providesinitialestim ation thatthe

  m ediation m ighttake around 90 days.The end ofthistim e would be close to end ofthe 180

  days since filing the com plaintwhich w ould be in N ovem ber.Therefore,the com plaintwould

  be eitherresolved,orplaintiffw ould seek the letterto sue tiom EEO C to bring allcom plaint

  countsto thisrespected courtw hich w ould m ake substantialchange in the com plaint.

                                                    6
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 7 of 37



  The EEO C chargesarise from the sam e transaction ofthe currentcom plaint,therefore there is

  agood reason tostaythecurrentproceedingtoallow justopportunitytoresolvethecase
  inextra-judicialprocedureorallow justopportunityforplaintifftobringtheentirecasewith
  EEOC countsincludedtoCourt,whichwouldresultinjudiciaryeconomyandefticiencyto
  considerm atters,save costto both parties.

  The requested stay would be brief.The EEO C com plaintw asfiled on M ay 2,2019.Therefore,

  ifthe m ediation would be unsuccessfulto resolve the case,by N ovem berthe 180 days would

  be elapsed,and plaintiffwould have the rightto seek the letterto sue and bring those Countsto

  Court.H ow ever,plaintiffintendsto engage in m ediation w ith good faith to resolve m atters.

  The case is stillin its early stage and itisnotscheduled yet.Therefore,thisstay w illim prove

  the efficiency and econom y ofthe legalproceeding and outcom e to considerthe entire

  com plaintCountsand facts atonce.

  The EEO C M ediation isa com pelling good cause forstay equalto the com m on stay granted in

  casesofappeal(seebelow),becausetheoutcomeoftheEEOC M edication/chargewill
  diredly im pad and ehange thisadion Com plaints.

       Districtcourtsroutinelystayproceedingswhereresolution(fanappealinanother
       mattermayprovideguidanceto thedistrictcourtindeciding issuesbeforeit.SeeLandis
       299 U S.at254,
                    .see,e.g.,Fed H ome Loan M ortg.Corp.v.Kama,2016 W L 922780,at

       *8-*9(D.Haw.Mar.9,2016)
       Thisapproachnotonly '/rpszrve/'
                                     s,/resourcesforb0ththepartiesandtheCourt,''id,
                                          .




       butalso ''reducels.ltherïs'/cofinconsistentrulingsthattheappellatecourtllmightthen
                                                                                  .




       need to disentangle,''W ashington,2017 WL 1050354,at *5. ''Considerable ...

       resourcesmay bewastedftheappellatecourt'
                                              scontrollingdecisionchangesthe
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 8 of 37



        applicablelaw ortherelevantlandscapeoffactsthatneedtobedeveloped''inthecase
        bqforethedistrictcourt.1d.
  lI.A BSEN T A STA Y ,PL IA NTIFF W ILL SUFFER M AN IFEST INJU STICE.

  Upon filing the com plaint,plaintiffsubm itted a requestfor referralofvolunteerattolmeysw hich w as

  granted by Judge Beth Bloom .Plaintiffexpected a soon referralfor an attorney.Therefore,despite

  plaintiffcontinues to appearas pro se,she asserted herrightsto be represented by a counselfrom day

  one in Court.

  The rightto a fairtrialhasbeen defined in the internationalhum an rights instrum ents and A m erican

  Conventionon HumanRights.Theaim oftherightistoensuretheproperadministrationofjustice.
  A sa m inim um the rightto fairtrialincludesthe follow ing fairtrialrights

  in civiland crim inalproceedings:

      . the rightto be heard by a com petent,independentand im partialtribunal

      . the rightto a public hearing

      . the rightto be heard w ithin a reasonable tim e

      . the rightto counsel

      . the rightto intep retation

  Inter-American CourtofHum an Rightshaveclarified thatthe rightto afairtrialappliesto alltypes

  ofjudicialproceedings,whetherciviloreriminal.(Doebbler,Curtis(2006).Introductionto
  lnternationalHumanRightsLtzu?.CD Publishing.p.108.ISBN 978-0-9743570-2-7).
  Plaintiffherby invokesherrightto stay allproceeding untilthe resolution ofthe EEOC complaintso

  thatm ightresolvethis CourtCom plaintor altem atively return to Courtrepresented by Counsel

  pursuantto the legitim ate rightsin fairtrial.

  The instrum ents ofhum an rightsdid notcreate new rights,butratlw ritm erely recognized rightsthat

  are already available on com m on law grounds to ensure such rightsw illbe preserved and protected.

                                                    8
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 9 of 37



  Plaintiffisunable to respond to the severalpending legalm attersdue to herlack oflegalknow ledge.

  Therefore,ordering the plaintiffto respond to any m atterw ithoutlegalrepresentation willcause

  manifestinjusticebecauseherlegalrightsmightbeaffected inthosesubmissionsthatmightbe
  reflected on herability to seek reliefin this com plaintincluding the pending countsthatare filled

  w ith the EEOC and cannotbe broughtto Courtbefore the 180 daysoftiling.

  The m ostrecentCourtorders alm ostdenied plaintiffallrequests,thisproves thatthe plaintiffis

  unableto articulate the m atter isthe rightlegalargum entto convince thiscourtofherposition.Since

  thereisagoodreasontostayproceeding,thenotherwisedecisionwillcausemanifestinjusticeon
  plaintiff.

  Plaintiffattem ptsto engage in good faith attem ptto resolve the entirety ofthe com plaintatthe EEOC

  m ediation and otherw ise w ould retain an attom ey to representherlegalrights.

  Plaintiff s ability to search forattorney ishum bled by finding an attom ey w ho w ould offerreasonable

  legalfees and has interestin this case.Therefore,staying this case w ould allow additional

  opportunity forplaintiffto asserther legalrights w ith appropriate legalrepresentation.

  There isa pending M otion to dism iss.Although plaintiffbelievesshe isrightly brining thiscom plaint

  withappropriatepleadingsagainstDefendantsonwhom thisCourthaspersonaljurisdiction,thereis
  a ehanee Plaintiffw illfailto artieulate herlegalargum entsto this respeded Courtin the appropriate

  legallanguage forthe Courtto understand and apply.Such potentialoutcom e confirm s the sever

  prejudicetheplaintiffmightsuffer,givensuchpossibilitywillnotbebasedonthemerits,butrather
  proceduralm atters.Therefore,plaintiffis unable to actin this case in furtherm atters withoutlegal

  representation.Hence,the courtisrespectfully requested to allow opportunity to stay the current

  proceeding pendingtheresolution oftheEEOC com plaint;and ifnot,theplaintiffwilll'etain an

  attorney to representherlegalinterests.



                                                    9
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 10 of 37



   Notably,thecurrentcourtproceedingshavebeen imposing greatdealofstressthatimpacted on

   plaintiffsability to practicehernorm allife.Plaintiffisunableto copewiththisstress;therefore, it

   canleadtonegativemedicaloutcomes.Therewouldbeseverinjusticetoforceplaintifftogothrough
   those proceedingsunrepresented,w hile she isunable to tolerate the assoeiated stress.Therefore,

   besidesthe need to retain attom ey forappropriate legalrepresentations,plaintiffneedsan attorney to

   save herselfthe unbearable stress she issuffering.

   111.A BSEN T A STAY ,O N G O IN G C O UR T PRO CEEDIN G W ILL IM PO SE UN NC ESSA R Y
   BU RD EN O N D EFEN DA N TS,PLA INTIFF A N D T HE CO U R T.

   There is a num berofpending m otionscun-ently in Coul'tincluding a M otion to dism iss.A s stated

   aboveproceedingwiththosematterswillcausemanifestinjusticetoplaintift-butalsothiswilladd
   burden on Court,Defendants,and plaintiffto proeeed in thoselegalproeeeding, w hile there is an

   extra-judicialopportunitytoresolvemattersthatisentirelyfreebytheindependentEEOC.lnCourt
   O rder34,the courtgranted staying the discovery fordefendants.The reason D efendantrequested this

   stay w as the costassociated with litigation.Therefore,thislastCourtOrder isbinding forthis

   respected eourtto offera com plete stay in the proceedingsto save D efendant, plaintiff,and Courtthe

  burdenofthependingmatters,givenmattersfrom thesametransactionwithintheEEOCjurisdiction
  can disposethisentireaction byresolving them atterorbringsm orefactsand countsafter 180 days

  offiling the charge with the EEO C.

  A sto the lastfad or,courts frequently grantstaysw hen resolution ofanother action m ay iibear

  uponthecase.''becauseastayismostfçefficientforlthecourt'slown docketand thefairest
  courseforthepartiesg.j''fcyvtzv.CertfedGrocerst?fCalfornia,Ltd.,593F.2d857,863(9thCir.
   1979).
  Defendantraiseswrong assumptionson theroleoftheGeneralCounselregarding Howard University

  and itsemployee.Plaintiffiscontended thatthe GeneralCounselrepresentsHow ard University and

  its em ployee in m attersconnected to theirem ploym entcapacity.H owever, since Defendantdisputes
                                                   10
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 11 of 37



   this fact,thisw ould require discovery to prove D etkndantallegationsare untrue.The specifications

   ofthisdiscoveryisnotyetknowntoplaintifftofonnulate.Thisisjurisdictionaldiscoverysinceitis
   connectedwith effectiveserviceandpersonaljurisdiction.Therefore,ithastoberequestedbefore
   responding to the M otion to dism iss.However,staying proeeeding ean savecourtandpartiesthis

   process in case the EEO C M ediation issuccessful.

   Iv.D EFEN DA NT S W ILL NO T BE H AR M ED BY A BR IEF STAY .

   The only person w ho can be hanned from delay isthe plaintiffw ho filed thism otion.How ever, the

   opportunity to resolve the m atterthrough the EEO C m ediation iscom pelling reason forplaintiffto

   engage w ith good faith to resolve thiscom plaintin a very econom ic m annerforpartiesand w ould be

   fasterthan courtproceedings,ifsuccessful.

   Defendantsw illface no harm even m inim alby staying thoseproceeding.The case is notyet

   seheduled;therefore,no casedeadlinewillbe affected.lfthe countsagainstHoward University atthe

  EEO C rem ainsunresolved,plaintiffw illhave legitim ate rightto bring them to Court. Therefore,this

   staywillnotprejudicetheDefendantastheCountseventuallywillhavetobebroughtinCourt.
  ln the occasion D efendants refuse to engage with good faith in the EEO C m ediation program to

  resolve m atters,plaintiffw ould seek from them the fullcostoflegalrepresentation independentfrom

  theouteomebecauseoftheirfailuretoengagein goodfaithattemptinareasonableextrajudicial
  proceedingsto resolve allm atters.

  PRO T ECTIV E O R DER FO R DISC OV ER Y

  G iven the Courtdid notordertheproduction ofthe soughtrecords and defendantisnow aw are ofthe

  eounts againstthem ,plaintiffrespectfully requestaprotective orderthatH ow ard U niversity does not

  dam age,destroy,orotherwise getrid ofthesoughtreeordsuntilthecourtvisitsthisissuein duetim e.

  Giventhiscomplaint.Howardllniversitymightattempttodestroythoserecordstoprejudiceplaintiff
  rightsto seek reliefin the f'
                              uture.
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 12 of 37



                             V A CA TIN G C O U RT O R DER S IN DE 33 & 34

   Plaintiff,Dr.RehabAuf,herebyrespectfullyrequestsfrom Coul'ttovacatetheorder(DE 33)to
   respondtoMotiontoVacateEntryofDefault(DE 26)andM otiontoDismiss(DE 28)andOrder
    (DE 34)tostaydiscovel'yand statesthefollowing:

   1. Plaintiffsubmittedamotiontoextendtimetorespond(DE 31).TheCoul'
                                                                   tissuedanorderinthe
    M otion the follow ing day withouturaiting forthe regularthree w eeks period to reply and sublnita

   stlr-reply.The courtdid notsend a notice thatthe Coul4 w'illproceed.inlm ediately in the lnatterfor

   Plaintiffto providefurtherclal-iû'cationsand/orconeernsregarding the tim ing ofthe order.given
                                                                                      .




   other pending nAatters.

      Plaintiffstlblnittedaresponse(DE 32)toDefendant'sM otiontostay'discovery(DE 29.)and
   specifically reqtlested from C-
                                 'oul4nottom ovein deciding theM otion and send anote ofany matter

   in dispute thatw ould preventthe courtfrom ordering Defkndantst()respond to herdiscovery

   reqtlest.

   3. According to locall-
                         ules and FRCP,disposing nAotion takcs3 w eeks.Therefore.Plaintiff

   believed the M otion w illtake the regularthree w'eelks to be decided,which w-otlld allosv ful-ther

   inptltand knowledgeoftheotttcolne froln them otion toconxpeldiscovery to infornlthenzotion to
   extend,since Defendants m otion to stay discovery w asfiled w cllahead ofthis m otion,and to

   provideclarificationson theraisedissuesby rcplies.However.theCourtlnovedto decide

   plaintifpslnotiontoextend(DE 31)intheseconddayoff'
                                                    ilingand grantedtheMotionto stay
   diseovery w ithoutsending therequested notice the plaintif'
                                                             fexplicitly requested- w hich did not

   allow opportunity to clarify the m attel-orraise argtunentsrelated to the outcom e ofthose nzotions.

  4. 'I-
       hereforc,pursuanttoIIRCP 27(b).plaintiffisrequestingreconsiderationsofbothorders(1)17
                                                                                           ,33
   &-34)in thisl
               klotion t()seeka relieffi-
                                        om theCourtntpidly deciding the lnotion nrithoutallovving
   opporttlnity forexchanging respolzses on the ground thatPlaintif'
                                                                   fnow reqtlests to stay all

   proeeeding.thestrictandtightdeadlinestheCourtorderedwotlldcauseseverprejtldiceforthe
                                                     12
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 13 of 37



    ly
     nlaintift-toadequately'investigate and respond to those mattersrepresented by Counsel(asshe
    invokestllisright),thecase isnotyetscheduled,thecaseand itsmanagenAentoughtto be Ieftopen
    tlntilthe colmplaintiseitherresolved atthe EEO C orcom pletc by the EEO C Counts;therefore those

    ordersNvilleausenzanifestinjusticeforplaintifftobeabletopursuehercomplainturithal1incltlded
    counts represented by a C ounsel,ifthe case isnotrcsolvcd in itscntirety atthe E17
                                                                                     -0C in addition to

    the laterdetailed grotlnds.

   5. Additionally,theordertograntstatingthediscoveryAvillprejtldiceplaintifp'sabilitytoseek
   jut
     -isdictionaldiscoverytorespondtothe'
                                        .x
                                        M tltit.
                                               lntodislniss,u'hiledefkndantsdisptlteallft
                                                                                        ctcts.
   6- This lnotion is subm itted tim ely w ithin l0 daysafterthe CourtOrderin DE 33 & 34 seeking to

    vacate the settil
                    -nesto respond to the two pending det-endant's Nlotions in 1)17
                                                                                  -26 and DF-28

    purstlanttoRttle59(e).1SeeEdsvard I.
                                       I.BohlinCo.v.Banning.(-
                                                             .
                                                             ro-,6'
                                                                  F.3d350,353(5thCir.1993)
    (citing Lavesperev.NiagaraNlach.&-ToolW-orkslnc--910F'.2d 167,173(5thCir.19.9
                                                                                .0),and
    Ilarcon Barg.cCo.v.1)&(-
                           JBoatRentals,7841L
                                            7.2c1665.669-70(5thCir.1986)(en bancl).
   7. AdditionaltoFRCP 27(b)togroundthislnotion,aRule59(e)nlotion 1na),
                                                                      'begrantedifthe
    nlovingpartydemonstratesanyofthefollowing'
                                             .(1)thejudglnentwasbased uponamanifesterror
    oflaw'orfact)(2)thereisnewlydiscoveredorpreviouslyunavailableevidence;(3)toprevent
    lnanifestinjustice:and(4)thereisaninterveningchangeincontrollinglasv.See11CHARLES
    A l.
       -z4N W rRlCil17-tt->&R'1-ILItJR 1t.N111,I,FzR.
                                                    ,17IE
                                                        #
                                                        s
                                                        -I'
                                                          .
                                                          )lE
                                                            i)R-
                                                               A'I.
                                                                  -PRZN(7
                                                                        --'
                                                                          1-1f7Iï
                                                                                i
                                                                                )A N () PR (')C-I
                                                                                        . ..    (
                                                                                                i
                                                                                                !I)lJRE j281().1
   (2d ed.l995-
              ).

   8. A lso,a m otion forreconsideration is appropriate w here the '-cotu-thaspatently m isunderstood a

   pal
     -ty.orhasmadea decision outsideofthe adversarialisstlespresented-to the Courtbytheparties,

   orhas m ade an errornotofreasoning,butofapprehension''Z.K .M arine,Inc.,808 F.Supp.at

    1563.

  9. Plaintiffrespectfullysublnits,additionalto FRCP27(b),'
                                                          itw-ould beappropriatetoreconsider
   thisrespectedCourtOrderinDE 33on thefollowinggi-ounds:(1)Topreven'
                                                                    tluanifestinJustice:(11)

                                                        13
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 14 of 37



    neNvly(liscovel-edorpreviously tlnavailableevidence;and(111)Coul-tlnisunderstood Plaintiff
    sublnissions.

   1.     ThisCourtoughttoreconsidertheorderinDE 33 topreventmanifestinjustice:
   l0.Plaintiffism oving the courtto stay a1lproceeding pending the resolution oflnediation and/or

    other l
          .
          717()
              *Crprocedures thatcan resolve the currentcolnplaintin itsentirety.Therefore.a1Io'
                                                                                              rders
                                                                                                .




    thatm ightim pacton dispositive actionson thiscase oughtto be vacated untilsuch tinle the entire

    conzplaintwith its factsand counts are presented to C'oul-tby :
                                                                  4counsel.

   11.'lXe plaintif'
                   fis tm able to handle this case w ith its involved colnplex laNv and procedure.
    Tlzerelbre-Plaintiffwould requestvacating those orderto keep the case open untilsuch tinle the

    F-F-()C procedtlre iscon-lpleted and ifthe case isnotresolved,plaintiffw ould then search and retain

    anattorney.Settinganydeadlineforplaintiffatthelnolnent'
                                                          wotlldseverelyprejtldiceherIegal
    right,given she is notlegally qualified,she is applying to stay a1lproceeding,and she invoked her

   hum an rightsto be presented b),a counsel.

   12.Plaintiffw ashoping an attorney'froln the attorney'volunteerprogram m ighttake hercase after

   herm otion Nvasgranted by Jtldge Beth Bloom .How ever.the proceedingsare esealating and

    Plaintiffisunableto carrythismatteron herown further,given herIacltofany legalk'nowledge.

   13.Theretbre,m aking any orders01,setting ful-therdeadlines in any proceeding while plaintiffis

   unrepresentedandintendingtoretainacounselsvotlldcausemanifestinjusticeforaprosewh0is
   tlnable to acton hercase fbnvard.

   l4.lndeed.plaintiffspenta week to prepare thissubm ission,which disrupted otherengagelnentsslle

   committed herselfforlongtimeago.Therefore-thesettimelineswouldneveral10%,
                                                                           'plaintiffjust
   opportunity to representthe m atters,while there isanotherpending proceeding thatcan resolve the

   entire com plaint.

   l5.ln recentcourtordersallplaintiffprayer/opposition were denied.thereftlre ifthiscase to go

   ''
   lbtavard,itiscleal-plaintiffBr
                                ouldbeseverely'prqjudicedto loseherlegalrightstoprogressthecase

                                                     14
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 15 of 37



    becauseofherinabilityt()presentherlegalargtllnentsin proceduralmattersnoton the n'
                                                                                     teritsofthe

    case.I1
          -.l7lorida ithasbeen alw ayspreferred to decide caseson itsm erits ratherthan procedural

    issues.DefendantsBrillnotsuflbranyprejtldicetoallou'
                                                       'opportunityfbrplaintifftoretainan
    attorneyduringtherequestedstay,ifcaseremainstmresolved.Furthermore,prejudicetothecurrent
    complaintwi11scverelyprejudicetheplaintiffrightsinthependingl7,EOC complaintCountstobe
    broughtto Cou14 w ithoutpredeterlzlined linzitations due to proceduralnzatters.ifthe case isnot

   resolved in its entirety atthe E'EOC'.

   16.ln the interestofiustice,p'
                                laintiffrespecttblly '
                                                     requestsfronlthiscotlrttoallosvthisreasonable
   tlpportunity to bring allthe coluplaintcounts and to be represented betbre considering any'further

   subm issions orm aking any ordersby com pletel),staying the proceeding.

   17.G iven the Iil-
                    nited resotlrcesthe plaintiffhasaûera year w ith no em ploym entand no incolne that
   is continuing,herability to retain an attorney ishul-nbled.Retaining atlorney would depend on

   llis/heracceptance to take the case and reasonable attorney fees.'I-herefore,plaintiffrequires

   reasonable tim e to search lbra suitable attorney w ho would acceptto tak'e the case in an agreeable

   term ,which m ightrequire considerable tim e to do.Therefore,she willaim do so during the period

   ofstay pcnding the resoltltion ofthe EEOC colmplaint.

   l8-The lh.ctplaintiffapplied tbrrelkrrallbrattorney in the sal-
                                                                 ne day of subm itting the conzplaint

   contsrm s to thiscourtthe plaintiffneedsto be represented and asserted her Icgitim ate hunaan right

   in f'
       t
       airtrialby having a Counselto representherinterest.ltwas unknow n t()plaintiffthatno

   attorneysw ould be referred to herand the proceeding isescalated.

   19.'l'l4c case is notscheduled yet,therefore thisw i1lnotaffectthe casc m anagem entand willnot

   lead '
        to any disruption in the sched'a
                                       ule.

  20.Below isthe plaintiffoutlinesthatshe hasa ease with prospectofstlccess in the referred to

   I
   '
   nt'
     ltitlns,hoxveverthelack0fleg.alrepresentatîonandneededjurisdictionaldiscovery'
     x                                                                            w-otlld
   severelyprejtldiceher.

                                                    15
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 16 of 37



   21.Plaintifl'l-
                 espectfullysubnzitsthissectionshouldbereadinconjunctionNviththefbllowing
    section to presentevidence thatPlaintiffhas legalargurnents t()oppose thc Ilefendant's Ylotions i1'
                                                                                                      1

    IIE 26& 28.Therefore.settingtheorderedstricttimelineswouldcauseseverprejtldice01)the
    plaintiffto retain an attorney to representherbestinterestand preserve herlegalrightss'
                                                                                          w hile there

    is successprospectforthe listed argum entsto oppose the said m otions.

   22.Section 11show sthatPlaintifl-luts nzeritorious defense to oppose V aeating the defh.ultand

    devclopnlentalgroundsto vacate the orderto settinze to respond to Nlotion to dislnissand orderto

    stay discovery untildisposing the nlotion to disnliss.'I-herefbre,plaintilD
                                                                              frespectlklly reqtlestto

    vacate the orders in D E 33 & 34 and stay allproceecling to keep '
                                                                     the case open untilthe coluplete

    l'
     t
     zctsand cotm ts are connplete forplaintiffto retai14a Counselto representherbestinterest.

    OtherAviseplaintiffNvouldsuffbrseverprejudiceandinjusticetosettightdeadIinetbrPlaintiffto
    subm itresponses w'ithoutadequate tim e to prepare for them and luw ing :111the required m aterials

   available t
             ncforehand.

   23.ThisrespectedCourtgranted(DE 25)Delkndantanextensiont()respond totheamended
   complaintonedaylnorethanthedefendantasked(DE 18).Therefore.plaintiffrespectfullyrequests
   the C-ourtto exercise equaldiscretion to vacate those orders and stay proceeding pending the

   l-es()lution oftlze EEO C case.Defendant-sacting Counselhasa JD degree and severalyears 01-

   practice cxperience,w hich allow him to know lasvsand related cases by heal
                                                                             -t.()n tllc contrary,

   plaintifï-needs t()search and read every relevantlaNv case t()subm itlegalrepresentation.Therelbre,

   plaintiffrespectfully argues thatvacating those orders and staying proceeding pending the

   resolution ofthe l7,E()C com plaintand the plaintift-havc a counselrepresenting herw ould be

   equivalentto thepreviousorder(DE 25)toextendtinw fordefklldantto allow justoppol-ttmity
   betw een parties.Thus,Plaintiffcan subnlitlegalrepresentationsat-
                                                                   teradequate inquiry and

   investigations and the com plaintcan be eitherresolved atthe F-E0 (-4 orthe entire flactsand ctlunts
                                                                        .




   can be brotlghtto Courtaûerretalning an attorney.

                                                     16
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 17 of 37



   A.     M attersin connection to respondinttoM otion to VacateDefault(DE 261:
   24.ln section IIsPlaintiffpresentsmeritoriousdefcnsethathaslikelihood ofsuccessto defend

    Plaintiffrighttoopposevacatingentryofdefault(Defendants-MotionDE 26).
   25.Theretbre,should the courtinsistto settim e before the resolution ofthe EEOC com plaintand

    beforesuchtimetheplaintiffisrepresentedbyacounselwi11causeseverprejudiceto ProSe
    Plaintifftodefèndherlegalrights.Ontheotherhand-Defendantsdidnotidentifyanyprejudice
    they mightstlfferin such extension orresponded to Plaintift'sm otion. lndeed,ifthe case is
    resolved atthe E EO C thisentire action w ould be resolved, therefbre those defkndantsw i11not

    suftkranyprqjudicebyvacatingthesetdeadlineandstayinga1lproceeding.
   B.     M attersin connection to respondin: to M otion to Dism iss(I)E 28):

   26.lnsection11,Plaintiffoutlinedtheproportionalneedt()orderiurisdictionaldiscoverybefbre
   responding to M otion to dism iss.Setting a date before llaving those records would cause sever

   prejudicetoPlaintiffrightstohaveaccesstothepropol
                                                   -tionalandnan-owlydefinedrecordsto
   supportthepersonatjurisdictionoverdefendants.
   27.Therefbre.PlaintiffrespectfullyrequestsfronzthisCourtto vacatelhe setdeadlines, and alloNv

   discovel-ytodefendthepersonaljurisdictiondetknse,topreventl
                                                             nanifestinjusticeby settingtight
   deadlinesfbrPlaintiff,in w hich she cannotbe reasonably able to presenthercase in the absence of

   tllose recordsand cotm selrepresentation. '
                                             l-herefore.itwouldleadtomanifestinjustiee.
          This Courtoughtto reconsider the order in D E 33 & 34 based on new ly presented

   evidence:

   Plaintiffin thism otion is seeking to stay allproceeding pending the resolution in the case atthe

   EEOC given thenew developmentoftheEEOC inviting partiestoparticipatein free and

   independentmediation process.Thisshould invite thisrespected courtto vacatetheorderstheset

   timelinesormatterthatwouldseverelyprejudicetheplaintifftobringallcomplaintcountsand
   factsto thiscourt,in case no resolution w as achieved by cotm sel.

                                                    17
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 18 of 37



   A lso,given the plaintiffinvoking herrightto be represented by a counseland intentto arrange for

   this during the period ofstay to the proceeding,those very recentordersoughtto be vacated to

   allowjustopportunityforplaintifftohavecounselrepresentinghercasewithoutimposeddeadline
   thatwouldseverelyprejudiceherrightstoefficientlyrepresentthecase.
   A.     M attersin connection to respondina to M otion to Vacate Default(l)E 26):
   28.Plaintiffhereby presents a nzeritorious defense stlpporting herrightto oppose vacating the

   entered default.Therefore,vacating the settim e to respond to this lnotion and staying all

   proeeeding w ould allow plaintiffa reasonable opportunity to enfbrce herrightto oppllse vacating

   the defaultal'
                terretaining a counselifthe case renlained tlnresolved in the EEO C.Setting a strietor

   anydeadlineontheplaintifftorespondwouldseverelyprcjudiceplaintiffrighttorespondw-
                                                                                   hilc
   she istlnrepresented by a counselcurrently.

  29.Plaintiffstlccessfully exectlted the service on the deltlulted inclividuals.The service on those
   defendantsw ere effectuated pursuantto:

  FRC.P 2(k)TERRI''f'
                    ORIAlwLlM1-l'
                                SOFE'F1L
                                       >I.
                                         -
                                         )C'
                                           FIVESERVICE.
      (1)7?7G.elleral.ServingasulnnAonsorl   'slingawaiverofserviceestablishespersonaljtlrisdiction
     overa defendant-
                    .

          (A)whoissubjecttothejurisdictionofacourtofgeneraljurisdiction in thestatewhere
        the tlistrictcourtis located'
                                    ,
          (2)b-
              edc.ral(..
                       'Iaim t??,
                                //.$'/t/t2State-l-hurt-f&rï.
                                                           st
                                                            f,
                                                             'iction.F()raclailn thatarisesunderfederallavv-
                                                             /
        servingastunnAonsorfilingasvaiver(.
                                          ).
                                           1-serviceestablislzespersonaljurisdictionovera
        defendanlif:
          (-
           '
           N)thedefendantisnotsubiectto iurisdiction in any state'scotlrtsofgeneralJ
                                                                                   'urisdiction;and
          tB)exercisingjurisdiction isconsistentwith theUnited Statesfzonstitution and laws.

  'l'heC-otlrtsintheStateofFloridahaspersonaljurisdictionoverthedefaulteddefendantsptlrsuantto


  CourtsinFloridahaspersonaljurisdictionoverdefkndants,thenfederalcoul-thaspersonal
  jurisdictionpursuanttoFRCP4(k)(1)(a).Additionally,theservicewaseffectivepursuantto
                                                     18
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 19 of 37



   FRCP(k)(
          '2)(B)consistentwiththeUnited StatesConstitution andlaws.Thosedelkndants
   neglected to offcrthe rightappointlnentprocedure,intelltionally deceived plaintiffin the application

   ofH oward University regulationson appointm entand term ination,conspired to deh-aud plaintiff

   from em ploym entfrom Augtlst 16.2019 and ongoing.'l-herefore.the countsoftortlaw s established

   personaljurisdictionviaFloridaLongArm Statue.Thoseconductaffectedplaintiffwhohasbeen
   continuouslylivingin M iam i,l7I.,thereforeitisfairandjustthatthey submitthemselvestothecotlrt
   in this lbrunl.

   Thiseomplainthassubjed matterjurisdictiontoFederalCourtduetolkderallaw'
                                                                         sofcomplete
   diversity involving transactionsinexcessof$75.000.Pursuantto FRC'P 2(k)(2)tB),the servicesvas

   elsbctivebyexercisingjurisdictionwhich isconsistentwith theUnited StatesConstitutionand
   lawsthatprovidesthisrespededCourtjurisdictionoverllefaultedDefendantbeeauseofld
                                                                                 -lorida
   Long A rm statute and having the m inim alcontactw ith plaintiffthroughoutthe recruitlnentand

   term ination procedtlre w ho has been continuously living in Florida.'I'herefore,those events occtlrrcd

   in this t
           'orunAand continues to affed a Floridal-esidentw ho is living in Florida and being defrauded

   from em ploym entand incom e beeause oftheircontinuousnegligenee to apply the rightproecdures

   on herto send plaintiffthe appointm entletter signed by presidentin M iam ito allow plaintiffto start

   herem ploym ent.

  ln general,H ow ard U niversity routinely advertise itsem ploym entopportunitiesin online sites such

  as'
    .lligherEducations,Chronicle oflIigherEdtlcations..etc.ResidentsofFlorida have accessto

  those em ploym entoppm-tunitiesand can apply.Indeed,the l7ean w ho initially selected plaintifffor

  the position used to w ork atllniversity ofFlorida and nnoved to Ilow ard llniversity as an exanlple
                                                                             .




  thatrecntiting acadenAic frotzlFlllrida is an ongoing processatHow ard University.Theretbre,

  intervieqvingaFloridaresidentandmakingajoboftkrtothisresidentthat.leadshertodeclineother
  offersand com lnitherselfto '
                              w ork atH oyvard University,then refusing to send this Florida resiclent
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 20 of 37



   herenaploynzentIetterto date,initiate ternzination ag.ainstherBr
                                                                  hile they are Nvithholding her

   appointnlentletter,shouldfairlyavailthoseindividtlalstothcpersonaljurisdictionofFloridaCourts.

   A nonresidentdefendantneverhastosctfootinl/-loridatobesubjecttoaFloridacourt'sjurisdiction,
   asm inilnuln contacts can include telephonic,electronicsorwritten conzm unications to Florida tiom

   an outside state provided the cause ofaction arisesfrom those spccific com m unications.Sec r;
                                                                                                l'(4nJ/v.

   llllrll%siitzn822 So.2d 1252,1257-58 (F1a.20024.

   'l'ltlse defbndants had m inim alcontactAvith the state ofFlorida through em ails using the dom ain

   -ttr
      iu.edtf',vvhich isnzaintained by a tm iversity'based in Nliam i-phone calls,and video linksto recruit

   lllaintiffw ho has been continuously'living in N'
                                                   liam itnefbre and aûerthe described events.Therefore,

   the constitutionalm inim um contacts requirem entshave been m et.Venetian k
                                                                             $'
                                                                              J/J??)ji-
                                                                                      '
                                                                                      ().v.Parthenais'

   554 So.2d 499,502 (Fla.l989).

   1:lere in Exhibits l &-2,there is evidence ofEEOC '
                                                     M iam i-D istrictoffice handling the discrinlinatiol)

   and retaliation charge those ilzdividualscolnnzitted againstPlaintiff.The charge w as tsled u'ith tlae

   Florida Com m ission ()flltlm an Relations.'I-herefore,Florida organizations are alreacly w orking on

   countsthatw ere derived from the sam e tl-ansaction ofthis com plaintthatshould fm-ther estatnlish the

   tuinilnuln eontactrequirem entand the CottrtpersonalJurisdiction ove'
                                                                       rdefbndants.

   Bccatlse oftheirseniorposition in decision m aking,their conductisa proxy to t'ile the charge against

   lloward U niversity atthe EEOC .

          --lurisdiction isproper...where the contactsproxinzately result1
                                                                         .i-om actionsby

          the detkndanthinaselfthatcreate a tsubstantialconnection'w-ith the forum State..

          . .   Thus where the delkndanttdeliberately'has engagvd in significantactivities

          w ithin a State ...orhas created Scontinuing obligations'betw een him self and

          residents ofthk forum ...helnanifestly has availed him selfofthc privilege of
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 21 of 37



            conducting business there,and because his activities are shielded by tthe

            benefits and protections'oftht!forum 's law s itispresum ptively not

            unreasonableto require him to subm itto the burdens ofIitigation in that

            forum aswelI.''-llutgerAW/g v.Rltdzewicz.471 U.S.462,475-76 (1985.
                                                                             ).

   'l'hosc dcfcndantsw ere engaged in the appointm entand term ination procedure of

   plaintiff.Al1recrtlitlzlen'
                             tproceduresNvere conducted.in ld ialniincluding two prelinzinary

   intervieqvs via phone and video link.'l-hey sentplaintiffa svritten offerin M ialnito stal-t

   elnploynaentin A tlg.ust 16.2018.zt
                                     xccording to l-lowurd '
                                                           U niversity regulations an

   appointm ent lettersigncd by Iltnvard U niversity shotlld have sentto plaintiffin M iam i.

   The factthose individuals intentionally w ithheld this presidentsigned ofticial

   appointm entletterand did notsend to plaintiffin M iam i,plaintiffremained Iiving in

   Mianaidefraudedofelnploylnent.Thecentralquestioninpersonaljurisdictionwhatwas
   supposed to be done to plaintiffin his forum and how defendantsconductreflected on

   plaintiffinhis1
                 .brunl.Because01-thoseindividuals'continuousrejectiontodeliverthe
  appointl
         n cntlettersigned by presidentto Plaintiffin M iam ito date,plaintiffis

  continuously aflkcted by lossofem ploym entand associated wagesin the state ofFlorida.

   N'
    loreover,the tennination decision '
                                      wassentto plaintiffNvhilc she '
                                                                    w as in M ianniby emaiI

  l-
   iu.edu.svlzile itwus wrong to term inate plaintiffbecause she w as neverfully em ployed

  to startw-ith,thisdecisionimpacted onplaintiff'
                                                who wasin M iamiviaM iam idonlain

  elnail.

  Despite plaintiffneverreceived the appointl-nentlettersigned by l-losvard lpniversity

  presidentasHoward University Factllty Handbookrequires(ur
                                                          hich regulate the

  appointlnentandterminationproceduresatl-losvard'
                                                 t-
                                                  lniversity),DefendantsJ
                                                                        -ointlyand
  separately initiated and progressed a tenuination againsttlle plaintifflbrpretexlreasons.
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 22 of 37



  'l-hegivenreason wasttacadelnicnegligence'-.However-plaintiffneverreceived her

  appoilltm entletterorstarted to work to be able to carry any academ ic duties to startw ith.

   theretbre no acadelnic negligence can be alleged.Those delkndantsare leaving plaintiff

   1iving in M ialniw ithoutaccessto the established revie'
                                                          w processfortenmination that

  slzould have enabled plaintiffto startherenxployed.Therelbre,they are auzare their

  actionsareleavingaFloridaresidentwithnoelmployment,theretbreitisjtlsttoacceptto
   subm itthem selvesforthe state ofFlorida Courts.The t'
                                                        l
                                                        a.irplay rule w eights to have

   M iam iin the Southern Florida Ilistrictasthe Courtvenue.given plaintiffellcountered al1

  those eventsw lzile being a residelztofM ianpi-hasinitiated thisad ion aspro see and she

  cotlld nothave done so in anotherstate asthis would be equalto occluding her

   opportunity to seek a relief.O n the otherhand,given M iam iE '
                                                                 E0 C and Florida H um an

   RelationsComm ission isdealing with thcsamecom plainttransaction (lslxhibitland 2),it
   vvouldbeappropriateforCourtsinthesamestatetoexercisejurisdictiont()investigate
  the salue l
            'natter.

  30.Therefore,plaintiffcorrectly m oved this respected C ourt to enter those defatllted

   D efendants into defaultdue to the failure to file any responsive pleadings by the defined

   deadline.

  31.Counseldid notprovide iustificationto explain whv.llosvard Universitv t5Ied amotion to extend
   tim e w ithin the allow ed deadline,butthose defendantsintentionally decided to ignore these legal

   pyoceedincs.H ence.theirentn'in defaultw asw illftll.

  32.Rtlle 55(c)providesthatrelieffrom the entry ofadeft
                                                       au1tm ay begranted fors-good cause
   showne'-FED.R.CIV.P.55(c)(kTorgoodcausesllownthecourtlnaysetasideanentry01-del'
                                                                                 àult.
     --).Althotlgh Rule 55(c)doesnotdcfine ttgood cause,''.



                                                    22
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 23 of 37



   33.''(Q)0(1cause''lzasbeen described asa ''lnutable standard,varying tionzsituation to situation ,''

    Coon v .Grenieq 867 F.2d 73.76 t1stC ir.198C
                                               ?)-and although ''itisnotsusceptibleto aprecise
    fbn-
       nula,(1somegeneralgttidelinesarecol-
                                          nmonlyapplied-''companialnteranaericanaExp()lx-
    llnptnt4v.CompaniaDom inicanadeAviacion ,88 F.3d 948,951(11th Cir.1996 ).A cou14m ay
    considersuch factors as whetherthe defaultwasw illful,w hethersetting aside the defaultw ould

    preiudieetheadversary,and whetherthe defaulting'pal-ty presentsanleritoriousclefense.Con-tpania
    lnteralmericana ,88 17.3d at951.

   34.TheEleventhCircuithasemphasizedthat''ifapfdr/.pwillfully defaultsbydisplaying eitheran
   intentionalorrecklessdisregardforthejudicialproceedings.thecourtneedmakenoother
   f'
    laé atu in denvinz relief.''1d.
   35.The principle to refuse vacating entry in defaultifitw asproved to be w illfulhasbeen applied
   consistently in the 11thcircuitand in the Florida Southel'
                                                            n D istrict.

  36.TheCourtoughttotakejudicialnoticeofKatzv.M RT Holdings,LLC,DE 39inCaseNo.07-
    61438-C1V-COHN/SELTZER to deny m otion to vacate entry in defaultin the SouthenzD istrictof
   Florida,the opinion denying to vacate defaultwenton to say:

       ''Becausethe Courtfindssuch an intentionalorrecklessdisregardfortheproceedingsin

       thiscaseon thepa.
                       rtofeach Defendant,the Courtconcludesthatthe requested reliefshould

       be denied.although M r.C lem entstestified thathe believed he had notbeen properly served

       with the Com plaint'thispresentsno defensetohisfailureto file a responsivepleading.

       Anv arcum ents thatthe related cases should be consolidated ordism issed.orthatthe

       service ofprocessw as insufficientin som e w av,should have been raised in a responsive

       oleadincand do notiustifv sim plv refusint to participatein theIititation.''
  37.Likew ise,the 11thCircuitCourtdenied a m otion to vacate entry in defaultin H SBC Bank vs.

   JosephBusetandM argaretBuset12-38811CA 01.Thisactionhadahusband(JosephBuset)
   andwife(M argaretBuset)asdefendants,bothwereserved,andtheservicereturnedasexecuted.
                                                     23
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 24 of 37



    Thehusband filed affidavitthathedoesnotlive in thehousewhere servicewereleftand quashed

    the service.The wife did notfile any pleadingsby the deadline oraftidavitlike herhusband to

    quash the service.Plaintifftiled a m otion to enterM argaretBuestin default.Then the w ife

    (Margaret)filedamotiontoquashtheservice.Thecourtgrantedthemotionforentryin default.
    The w ife filed a m otion to vacate the entry ofdefaulton the ground thatshe filed a m otion to quash

    service before the courtorders the entry in default.The courtdenied the m otion to vacate default.

   38. The im plication ofthisdecision isthatthe w ife had know ledge ofthe ongoing action,the

    husband tiled affidavitto quash the service againsthim ,butthe w ife had intentionally elected to

    ignore the courtdeadline.Therefore,herentry in defaultw asw illfulirrespective to any issues she

    m ightraise in relation to service orm eritoriousdefense.Once the defaultdeterm ined to be willful
    no reliefcan be granted according to 11thcircuitin Com pania lnteram ericana , 88 F.3d at951.

   39.Therefore,this respected Courtm ustinquire whetherthe defendants'entry in defaultw asw illful

    ornot.lfitw asproved to be w illfuldue to intentionaland calculated decision notto participate in

   the litigation,no reliefexists.Id

   40.ln thisaction the defaulted defendants did notraise any defense to explain why they did not

    submitpleadingsby thedefined deadline,contestedtheserviceorraised thedefenseoflack of

   personaljurisdictionintime.
  41.M oreover,acting counselforH ow ard U niversity subm itted a m otion to extend tim e to respond to

   the am ended com plaintand did notinclude any ofthe defaulted defendants.Therefore,the

   defaulted defendantsmadeacalculated and intentionaldecision to ignorethe Courtdeadlineby

   decidingnottojoinHowardUniversitydefenseinthefirsttime.Therefore,theirentryindefault
   wasw illfulby intentionally ignoring the courtsetdeadline to file a responsive pleading.

  42.Theirintentionaldecision to ignore Courtproceeding isfurtherconfinued by com ing through the

   sam e acting counselforH ow ard University to vacate theirentry ofdefaultw ithouta single

   explanation w hy they did notdo so before they w ere entered in default.

                                                     24
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 25 of 37



   43.D efaulted defendantsfiled w ith H oward U niversity otherM otionsin Courtw hich are m otion to

    dismiss(DE 28)motiontoextendtimetorespond(DE 29).Therefore,thelegaladvicetheyhave
    received from H ow ard University G eneralCounseland theircurrentacting Counselthatthey w ere

    servedbecausetheydidnotfileamotiontoquashtheservice,butratherjoinedthemotionto
    dismissduetolackofpersonaljurisdiction.Therefore,thosedefendantshadnoconfusionoverthe
    service and hence should have responded in the courtallow ed tim e.
   44. The follow ing isthe affidavitstatem entby the processserver,which w as filed in Court:

              Q*
               At12.45PM 1attemptedtodeliversummonstothederkofpresident
              whoadvisedthatsummonsforHoward Universit
                                                     y anditsemployees
              shouldbeservedatGeneralCounselOf/3cc(GCO).At12.55PM the
              Provostassistanttook sum mons,complaint,and consulted with

              someoneinDr.Wutoh'
                               stp
                                 f/zccttsheadvised thatsummonsshouldbe
              servedatGCO.At1.15#M anAh-icanAmericanlady attheGCO took
              thehvesummonsforlisteddefendants..
                                               p1whitemalecame(frsaidcase
              wtz-
                 çdism issed then said Sum mons cannotbe accepted due to Courtlack

              ofjurisdictionoverdefendants.Hewtzytoldto inform Courtbyany
              opposition.Summonsforthefvelisteddefendantswcrcle.F atGCO
              desk(Suite#320)andhewl.
                                    &informed theywcrcserved Pictureswcrc
              takenasevidenceofserviceexecution.''
   45.The process serverattem pted to serve those individualspersonally attheirregistered office.

   H ow ever,they leftinstructionsw ith theiroffice clerks thatcourtservice forthem should be

   delivered to the GeneralCounselas long as itpertainsto theirem ploym entatH ow ard University.

   46.Theserverhadthisinstructionfrom theclerkofthepresident'soffice(Dr.W ayneFrederick).
   47.AttheProvost's(Dr.AntonyW utoh)office,theclerktookthesummonstoinsidethepersonal
   office ofDr.W utoh to consultw ith som eone,w ho the serverbelieved to be D r.W utoh him self.

                                                   25
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 26 of 37



    A fterthe clerk cam e outfrom Dr.W utoh's office she infonned the process serverthatal1sum m ons

    shouldbe delivered to theGeneralCounsel.Having two independentinstructionsfrom top

    adm inistration officesatHow ard University thatthis isthe anungem entin place to serve its

    employee,theservertooka11summonsandwenttotheGeneralCounseloftsce(HowardUniversity
    employed attorneys)toservesummonstotheirlegalrepresentativebyappointment.
   48.Atthe GeneralCounsela lady took the tsve sum m on from the serveratfirst.Then a m ale

    attorney cam e and said the case com plaintw as dism issed,therefore itcalm otbe served.This show s

    thatH oward University had know ledge ofthe case even before the serverattem pted to serve the

    com plaint.The serverinform ed this attorney thatthisisa pending com plaintto w hich Courtissued

    those sum m onses.The m an asked the process serverto w aitforhim to check.Then the attorney

    returned to confirm thathe can see an am ended com plaintfiled in Court,butthe Courtisin Florida

    thereforeithasnojurisdictioninDC.
   49.Therefore,the process serverin the subm itted affidavitproperly served those individuals

    pursuanttoFRCP 4(e)(2)(c):Deliveringacopyofeachtoanagentauthorizedbyappointmentor
    law to receive service process,w hich w asconfirm ed by the office ofthe Presidentand the Provost

    him self.A lso,attonzeys ofGeneralCounselrepresentH ow ard University and its em ployee

   regularly in m attersrelated to theirem ploym ents.The com plaintdoesnotinvolve private actthose

    individuals com m itted,butallcountsw ere conducted by the virtue oftheirem ploym ent.Therefore,

   H ow ard University GeneralCounsel'soffice is authorized to representthem by the appointm ent

   and hence the service w as properly executed.

   50.Therefore,theapplication ofdefaultwascorrectbecausethe statem entconferred appropriate

   servicegroundeduponFRCP4(e)2(c).Also,plaintiffreferredtotheexecutedserviceinthedocket,
   whichclearlyFRCP4(e)2(c)asthemethodofservice.Therefore,therewasnoerrorinlaw in
   plaintiff sapplication fordefault.



                                                    26
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 27 of 37



   51.Itw as clearforthe process serverthatthisperson isattolmey because ofhis knowledge ofthe

   case,the legalargum entsheraised,and because ofthisperson w orksatHow ard G eneralCounsel

   office w here attorneysw ork.Therefore,the processservernotified thisperson thatthey w ere served

   andanyfurtherobjectiononCourtjurisdiction shouldberaisedinCourt.Theattorneyfrom
   HowardGeneralCounseldidnotraiseanyobjectiononreceivingthesummonsforHoward
   Universityemployees(thedefaulteddefendants)butraisedthejurisdictionpointonallofthem.
   Therefore,the service w asreturned as executed to a1ldefendants'legalrepresentative by

   appointm ent.

   52.There isno requirem entto have signature oracceptthe service in FRCP 4,how everthe

   sum m ons and com plaintcopies should be delivered to the appropriate entity.Also,personal

   jurisdiction isnotamatterfortheservertodecideuponbecauseitisamatterthespecifiedCourt
   only can decide upon.The defaulted defendants should have raised the concerns on personal

   jurisdictionwithintheallowedtimetofileresponsivepleadings,buttheyelectednottodo.
   53.PlaintiffsentanemailonM ay30,2019(Exhibit3)jointlytoa1lofDr.W ayneFredrick,Dr.
   Anthony W utoh,D r.Edna M edford,Dr.RobertCatchingsto contirm to them thatthey w ere served

   on M ay 28.2019 and ifthey don'trespond by the defined timethecourtmightenterthem into

   default.Plaintiffdefined the m ethod ofservice to be leftatthe G eneralCounseland provided a

   picture ofthe sum m ons being leftw ith the staffofthe GeneralCounsel.

   54.Therefore,those defendantshad fullknow ledge thata service wasexecuted to them and picture

   ID ofwhom the service w as delivered in the GeneralCounselOffice as theirlegalrepresentative by

   appointment.lftheyhadobjectionabouttheirservice,theyshouldhavefiledamotiontoquashthe
   service.How ever,to date they do notattem ptto quash the service.They instead raise the argum ent

   ofpersonaljurisdiction,whichdoesnotprovideanydefensetotheirfailuretorespondinthe
   defined tim e.



                                                  27
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 28 of 37



   55.Incaseswherepersonaljurisdiction isanargumentthatcanvacatedefault,thefirstcondition of
    iiw illfulentry in default''m ustbe excluded,therefore such casesdo notapply in the current

    situation.

   56.However,thiscourthaspersonaljurisdictionofthedefaulteddefendantspursuanttoFlorida
    Long A nu statute in the case oftortlaw s,w hich is pleaded in the com plaintCount.Defendants had

    m inim aleontactw ith the forum through electrotonic,em ail,and em ailcom m unicationsw ith

    plaintiffwho continuestoresidein M iam i-DadeCounty beforeand afterthoseeventstook place.It

    isestablishedthatpersonaljurisdictiondoesnotrequireapersontostep afootinthestateof
    Florida,butthe described m inim alcontactscan establish such m inim alcontact.How ever,given
    theirentry ofdefaultwasw illful,then such defense should notbe considered by courtgiven the 11th

    CircuitCourtconsistentapproach to detine tûgood cause''to vacate defaultthattirsthasto exclude it

    w as willful.

   57.OnthesamedayM s.ArianaW right(seniorattorneyatHowardUniversity)respondedto
    plaintiffemailstatingthattheUniversitywillaim todismisstheactionbasedonlackofjurisdiction
    (Exhibit4).M s.ArianwrightrepresentHowardUniversityanditsemployeeregularlyincourt
    actions.Forexam ple,see:H olloway V .H ow ard University,Edna M edford,Gary H anis,D aryl

    Scottw hich show sM s.W rightasthe acting CounselforH oward U niversity and Dr.Edna M edford

    from thisaction defaulted defendantsand otherem ployee from How ard.

   58.D efendantsreferred m y em ailto M s.A riana wright,w ho w asnotincluded in the initialem ail.

   59.Therefore,the fourdefendantshadcrediblesourceoflegaladvice.Thus,they should be aware
   thatthey m usttile responsive pleadingsto quash the service orraise any defense they wish to raise.

   H ow ever,they intentionally elected notto participate by the defined deadline.

   60.Even ifthis respected Courtfinds any issue related to the service,albeitplaintiffm aintainsthe

   contention the servicewasperfectly executed,theCourtm ustconsiderthatthose defendantsleftthe

   instructions forcourtservice to be delivered in the GeneralCounselin theirofficesand after

                                                    28
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 29 of 37



   consultation w ith w hom the serverbelieved to be Dr.Anthony W utoh.Therefore,they planned

   ahead to deceive thisrespected Courtand to ignore the proceeding.How ever,ifthey had concerns

   on the service,they should have aim ed to file in the defined tim e a m otion to quash the executed

    service ratherthan to com e late to file m otionsto extend tim e to respond and to dism issthe

   com plaintasthese are actionsw hich im pliesthey have accepted the service,butcontesting Court

   personaljurisdiction,which isadifferentissue.
   61.DefendantreliesonPaylan v.Bondi(CaseNo:8:l5-cv-l366-T-36AEP)inwhichapolice
   offcerw as served through the police departm ent.The police officerwasconfused and thoughthe

   m ustbe served again personally.He did notleave instructions to be selwed in this m annerand did
   nothave accessto legaladvice to clarify to him ifthe service w asretunwd executed ornotand his

   legalobligations.Therefore,his confusion refuted hisentry in defaultw asw illful,hence the default

   w as vacated.

   62.The defaulted defendants'situation in this Courtaction isexactly like K atz v.M RT Holdings,

   LLC,DE 39 in Case N o.07-61438-ClV -COH N/SELTZER and M argaretBusetin H SB C Bank vs.

   Joseph Busetand M argaretBuset 12-38811 CA 01,w here they had the understanding thatthey

   wereserved andthey haveto respondby thedefined deadline,butthey intentionally elected notto

   do.M oreover,they leftinstructionsattheir ofticesthatCourtservice m ustbe served atthe General

   Counseloffice,which is notthe case in Paylan v.Bondi.Therefore,the com plaintw as served to

   them according to the instructionsthey provided and the G eneralCounselofH ow ard U niversity is

   the legalrepresentative ofthe university and itsem ployee by appointm ent,therefore the process

   w asserved to theirrepresenting agentby appointm entatH oward University,which isalso different

   from the situation in Paylan r.Bondi.The factthatHow ard University subm itted responsive

   plcadings,butdefaulted defendantsdid notisidenticalto M argaretBusetwho herhusband filed a

   m otion to quash the service,butshe elected notto do.H erknowledge ofthe proceeding and need to

   actm ade herentry in defaultw illful.Perhaps ifH oward U niversity and alldefendants did notfile a

                                                     29
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 30 of 37



   responsebythedefinedtimeandcamejointlytovacatedefaultsomedoubtcouldhavebeenshed
   abouttheirconfusion on themandateto respond by thedefinedtime.Butin thecurrent

   circumstances,thedefaultwaswillful,hencenoreliefexists(Katzv.M RT Holdings).
  63.Thefactdefaulted defendantsnow cameto Courtthrough the sameacting CounselforHoward

   University furtherconfirm stheirwillfulentry in defaultsinceno explanation can becontem plated

   forwhytheyfirstelectednottojoinHowardUniversitydefense,thenelectedtodosoafterthe
   entry in defaultotherthan intentionalneglection to thiscourtproceeding.

  64.Defaulteddefendantsraisethelackofpersonaljurisdictionintheirmotiontovacatedefault.
   A ccording to the opinion in K atz v.M RT H oldings,LLC,D E 39 in Case N o.07-61438-C1V -

   COHN/SELTZER,thisdefensedoesnotexcusetheirfailureto actin Court'sdefined timeto
   subm ita responsive pleading.The opinion clearly m entioned thatany concernsregarding the

   service orotherdefense should be raised in tim e,notto intentionally ignore the courtproceeding

   then com e to vacate the defaultlateron.Sim ilarto the referred to Courtopinion,the defaulted

   defendantsdid notraisea defensefortheirdefaultbeing willfuland otherdefenseshould havebeen

   raised in tim e,thereforethisrespected courtshould notconsiderthematterfurthersinceno relief

   exists in this situation.
  65.Defendantbring their shorttim e to file a m otion to vacate entry ofdefaultto supporttheir

   m otion.H owever,as in the previous noted casesno argum entshould be considered aftershow ing a

   case ofw illfuldefaultasin the currentsituation.Also,this doesnotconstitute a defense to explain

   w hy they failed to respond in the defined tim e in the above noted cases.

  66.Plaintiffacted in good faith toprogressthism atter,therefore,no costorattorney feesshould be

   pursed againsther.Plaintiffacted in theway shebelievedto bein com pliancewith theFRCP.Also,

   thosedefendantcouldhaveappearedinthejointrepresentationwith HowardUniversityfrom the
   beginning and saved parties the effortin those proceedings.How ever,they decided to ignore the



                                                     30
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 31 of 37



   proceedings untilthey w ere entered in default,which triggered the m otion to vacate and required

   I'
    CSPOIISC.
   67.False allegations in the background ofthe M otion to vacate entry in default:

   Judge Beth Bloom setin herorderto dism issthe com plainta1lthe aspectsshe exam ined in the

   com plaint.Am ong w hich thatthe com plaintshould have a shol'tand plain pleadings,frivolous

   allegations...etc.A fterthiscom prehensive exam ination,Judge Bloom identified a single problem

   in one paragraph as she confirm ed the reason the initialcom plainthad shotgtm pleadings:

   Here,PlaintX 'sComplaintconstitutesashotgunpleadingbecausePlaint# has
           incorporated alloftheComplaint'
                                         s 'factualandcount''paragraphsintoeachof
           thecountsasserted intheComplaint.SeeECF No.JU,at!JJ(''plaintff
           incorporatesallComplaintandCountsparagraphsasffullysetforthundereach
           listedcount.').Thisisaquintessentialshotgunpleading,andwhattheEleventh
           CircuitCourtofAppealshasreferredtoasthemostcommon/.
                                                             1pcofshotgun
       pleading.SeeWeilan4 792F 3dat1321.BecausetheCourtfndsthatthe
           Complaintis an improper shotgunpleading the Courtw illdism iss the Complaint

       withoutprejudice,permittingPlaint# theopportunitytocurethedefectsandre-
       #/e.
       .



   Plaintiffcured the defectJudge Bloom clearly identified.Judge B loom did notraise any

       concern aboutthe clarity ofthe complaint.lndeed,thecom plainthasadetailed

       plain factualbackground thatdetailsw ho did w hatand where.Therefore,

       Defendantsallegations on the sourcesofshotgun pleadings and itscure in the

       currentcomplaintisutterly false.Theam ended complaintisafarcry from shotgun

       pleadings.

   TheM otion hasseveralfalsifiedfacts,howeverforthepurposeto save the space,lwill

       notgo through a11ofthem butIalertthis respected Courtthatthe eleven pages

                                                   31
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 32 of 37



        M otion containsm ore falsitied factsratherthan true one and plaintiffcontests al1

        those factsin its entirety.

   B.     M attersin connection to respondinu to M otion to Dismiss(DE 28):

   68.ThecourtgrantedDefendant'smotiontostaydiscovery(DE 34).Plaintiffbelievedthatthe
    Courtw ould m ake a favorable decision to disclose recordsbefore setting deadline forthe Plaintiff s

   to respond to M otion to dism iss,given the orderthose M otions were subm itted to Court.Therefore,

    Plaintiffdid notraise a concern on the discovery previously becausethe currentcircum stances w ere
   unknow n orexpected to Plaintiffand she w asalready seeking discovery disclosure.

   69.TheM otiontodismissislargelybasedonûtlackofpersonjurisdiction''.ThisallowsPlaintiffto
   seekrecordsthatresolvethedisputeoverpersonaljurisdictiontoensurethecasewillsurvivethe
   M otion.Therefore,stayingdiscoveryuntildecidingthemotiontodismisswillseverelyprejudice
   plaintiffability to respond to the M otion to dism issw ithoutrecords confirm ing Court'spersonal

   jurisdiction overdefendant.
   70.Plaintiffrespectfully subm itsthatsetting a date to subm itresponse before com pelling the

   productionofthoserequiredtoconfinu personaljurisdictionwouldleadtoseverprejudiceto
   Plaintiffby com prom ising hercapacity to defend the M otion to Dism iss.

   71.Defendantraisesw rong assum ptionson the role ofthe GeneralCounselregarding H ow ard

   U niversity and itsem ployee.Plaintiffis contended thatthe H oward U niversity GeneralCounsel

   office represents How ard University and its em ployee in m atters connected to theirem ploym ent

   capacityby appointm ent.However,sinceDefendantdisputesthisfact,thiswouldrequirediscovery

   to prove D efendantallegationsare untrue.The specificationsofthisdiscovery is notyetfully

   knowntoplaintiffandrequirestimetofonuulate.Thejurisdictionaldiscoveryhastoberequested
   and disclosedbeforeresponding totheM otion to dism iss.Therequestisnotfonuulated orserved

   on defendantyet.Therefore,movingto respondto M otion to dism issinthedefined tim ewould

   causeseverprejudicetoplaintifftoopposetheraiseddefense.lndeed,plaintiffhasnotyet

                                                    32
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 33 of 37



    consideredthemotioninfull,giventhesaidengagementstodefinethejurisdictionaldiscoverythat
    m ightessentialand proportionalw ith the allegationsD efendantraise in the defense.Therefore,

    staying proceeding and vacating the setdeadline can save courtand partiesa new discovery process

    in case the EEOC M ediation is successfulto resolve m atters.

   72.A lso,staying discovery untilnlling on M otion to dism issoughtto be vacated to allow for

   jurisdictionaldiscoveryto supportplaintifpsresponsetothismotion.Plaintiffwouldbeseverely
   prejudicedforthisrespectedCourttostayessentialdiscoverytoopposeDefendant'sdefenseinthe
    m otion to dism iss.

   73.M oreover,inthepreviouslyrequesteddiscoveryrequestthereareitemsrelatedtojurisdictional
    discovery,which are:1-5,7-8,12-13,from item 15 itis lim ited to records ofcom m unications

   exchangedwithUSEqualEmploymentOpportunityCommission(EEOC).Thoserecordsshould
    show whatw as supposed to be done forthe Plaintiffin M iam i,Florida and w asnotdone and the

   D efendants aw areness thattheirdecisionsare affecting Plaintiffw ho iscontinually living in

   Florida.ThesequestionsarecentraltodefendingtheCourt'spersonaljurisdiction.
   74.Thepersonaljurisdictionsrecordsfrom previousrecordsrequestare:
  * Dr.Rehab Aufofficialappointm entlettersigned bythePresidentofHoward University.
  * Dr.RehabAuf'sapprovedAppointment,Tenure,andPromotion(APT)Committeeapplication.
  * Presidentsigned prelim inary term ination decision forDr.Rehab A uf.
  . A llrecordsD r.RobertCatchingsconsidered and provided to supportterm inating Dr.Rehab Auf.
  * Al1recordsDr.EdnaM edford considered/considering in theterm ination processagainstDr.Rehab Auf.
  * A 11RecordsD r.Anthony K .W utoh considered/considering in the term ination processofD r.Rehab A uf.
  * AllRecordsDr.W ayne A.l.Frederick considered/considering in thetermination processofDr.Rehab
     Aufand evidence proving date & tim e in which term ination recom m endations w ere subm itted to him .
  * Com m unication related to Dr.Rehab Aufbetween M sV ictoria Sariand allDefendants.
  * Com m unication related to Dr.Rehab A ufbetween otherhum an resources staffand allD efendants.
  * Allrecordsofcom m unicationsexchanged w ith U S EqualEm ploym entOpportunity Com m ission.
  * G cakc0zy.4 DX t7t!s', c.otlkp ocg'c1
                                        .'
                                         .
                                         j                          $
                                                                    '
                                                                    Nc>('(?iut'
                                                                              ks ( (Du:'-,u p-'
                                                                                    -
                                                                                                      *
    ks-.%,tftfevxevys -l)oc t-qcxckzw s<.                           .s',vxtw ;# cvzk'p uk'
       wq..)u kaprvw c4%t 'i ks33voh-kz1'                  ,cj.P-'
                                                                             .
                                                                                                  ,

                                        c.W''      %,cubîzv'
        DVGh k      .s ck,ct VX.Y wv   ,oofv. '-'
                                                w
                                                -x.
                                                  x-'Io-oqs-.jr  tvtlsh
            kX ,h fnt.c'e.k-bkxtte AN..'x k.z*x3 % w/pnqo- .
                                                           $.,trp è+                                          a
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 34 of 37



  Otherrecordsmightbesoughtfrom Defendantsaswelltorespondtothedefenseonpersonaljurisdiction,if
  the case rem ains urlresolved from the EEOC .
   75.Therefore,plaintiffrespectfully requeststo vacate the courtorders in D E 33 and 34 to allow

    opporttmitytosubmittocourtanew requestseekingthepersonaljurisdictionrecordsafterthe
    Plaintiffrequested stay pendingEEOC resolution.

   76.Jurisdictionaldiscovery isbased,in pal'
                                            t,on the rightto discovery arising underthe Federal

    RulesofCivilProcedure.slRule26(b)(1)states:Partiesmayobtaindiscoveryregardingany
    nonprivileged m atterthatisrelevantto any party'sclaim ordefense- including the existence,

    description,nature,custody,condition,and location ofany docum ents orothertangible thingsand

    the identity and location ofpersonsw ho know ofany discoverable m atter.Forgood cause,the court

    mayorderdiscoveryofanymatterrelevanttothesubjectmatterinvolvedintheaction.
   77.Today,itiscom m only accepted that''a federaldistrictcourthasthe pow erto require a defendant

    to respond to discovery requests relevantto hisorherm otion to dism issforlack ofpersonal

   jurisdiction.Ellisv.ForttmeSeas,Ltd.,175F.R.D.308,311(S.D.lnd.1997);seealsoCASAD &
    RICHM AN,supranote21,j6-1(''TheSupremeCourtexpresslyheldinlnsuranceCom .of
   lreland,Ltd.v.CompagniedesBauxitesdeGuineethataforeign corporationthatfailsto cooperate

   indiscoveryonthequestionofjurisdiction maybesanctionedbyfindingthatjurisdictionexists
   overthecorporation.'');4CHARLESALAN W RIGHT & ARTHUR R.MILLER,FEDERAL
   PRACTICE AND PROCEDURE j 1067.6(3ded.2002)(notingtilatfederaldistrictcourtsmay
   requiredefendantstorespondtodiscoveryrequestsrelevanttoaRulel2(b)(2)motiontodismiss);
   Swanson,supranote2,at459(''W herethedefendantappearstodefendandfailsto follow therules
   (includingdiscoveryrules)fordetelnniningjurisdiction,thedefendantmaywaiveherrightto
   complainthatthecourtlacksjurisdiction.'').
   78.However,Plaintiffmaintainsthe contention thatthe soughtdiscoveryrequestsisnarrowly

   tailored and specifically targeted to gathering basic and fundam entalinform ation and docum ents

   thatwillallow forthebalanceofdiscovery toproceed quickly andefficiently andto setthiscaseon
                                                   34
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 35 of 37



    atrack fortrial.Thiswillhelp to identify scheduleforfurtherdiscovery and depositionsand will

    play a rule in identifying the potentialofsettlem entam ong parties.There isno good reason to

    interruptthatprogress.

   79.N otably,Judge Beth Bloom carefully considered the com plaintin the criteria applied forPro Se

    plaintiff,which should be independentopinion available to thisrespected Courtbefore considering

    the M otion to dism iss.Judge Bloom identified one paragraph asa source ofshotgun pleading and

    required the am endm entofthe com plaint.Plaintiffcom plied w ith Judge Bloom 'sorderand filed

    am ended com plaint;therefore,the am ended com plaintisa farcry from being shotgun,incoherent

    ordubious,and thusnoneofDefendantlisted authoritieswouldcompelacomplete stay of
    discovery.A lso,Defendantfalsely claim thatJudge Beth Bloom 'sorderstated thatplaintifffailed

    to providea shortaplain statem ent.lndeed,plaintiffprovidedveryprecisefactualbackgroundin

    shortand plain language.However,JudgeBloom wasdetailing how shotgun pleadingscanbe

    assessed.In applying these criteria on plaintiffcom plaint,she identified a single paragraph thatis

    the source ofshotgun pleading and plaintiffrem oved thisparagraph to cure the identified defectin

    the am ended com plaint. Therefore,the coul'toughtto vacate the orderon discovery pending the

    resolution ofthe EEO C orplaintiffretaining a counselto representherin discussing allthose

    issues.

   80.Therefore,itisentirely plausiblethatthisrespected Courtwould takethe probability of

    settlementand efficiently progressingthecase into accountwhen deciding thevacatingcourtorders

   and staying the case pending the resolution ofthe EEO C com plaint.

   81.Even ifthe case is notresolved in the EEO C,the likelihood of settlem entw ould be reasonably

   very high sincediscovery would proveDefendantsacted in contravention to HowardUniversity

   established regulations.Therefore,discovery oughtto proceed in orderto encourage an earlier

   settlem ent,w hich w illsave the costto D efendantand save Plaintiffirreparable careerdam age in

   long coul'tproceedings.D am agesw illnotcom pensate Plaintiff.A san academ ic,she needs a

                                                     35
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 36 of 37



    platfonn to conductherresearch,apply forgrants,expand herexperienceforfutureprom otions.No

    dam age can com pensate herlossoffuture potentials and establishing a nam e in academ ia.A lso,the

    costthatw ould be saved from early settlem entis ridiculously higherthan the costsaved to delay

    responding untilruling upon the M otion to dism iss.Therefore,Plaintiffrespectfully requestthis

    Courtto vacate orders in D E 33 & 34 pending furthersubm ission aher staying thiscase to allow

    opportunity forresolution via the EEO C.

   111.   Courtm isunderstood Plaintiff'ssubm issions

   82.Plaintiffcertified thatshe haspresetengagem entup to July 29.20l9 thatapplies to respond to

    the Nlotion to D ism issand M otion to V acate entry ofdel'
                                                              ttult.Thisseem ed to be m isunclerstood by

    this respected court.'I-hercfore,the setdeadline in July 18-2()19 to respond to M otion in 1)17
                                                                                                  -26 is

    an impossibledeadlineto allow'iustopportunity forPlaintiffto exam inethe f'
                                                                              l
                                                                              acts,investigatethe
    grounds said in D E 26 to vacate entry ofdefault,search and read legalcasesw ith sim ilar

    circtlm stances to supportPlaintiffrightto oppose vacating default.

   83.Plaintiffrespectfully subm itsthatthe setcourtdeadlilze pushed plaintiffinto severe hardship to

    w ork daily fronz7 A M - 11 PM in this subm ission,w hile had neu'
                                                                     'developnzentsthatshould be

    taken into accountin thismotion too.Plaintiffhad to leave alltheil
                                                                     nportantengagelnentshe

    already had,w'hich caused negative consequences on plaintiff.Plaintiffisalso now seeking counsel

    representation aspartofhum an rights in fairtrialin civilproceedings.'I'herefore,courtrespectfully

    is requested t()vacate the setdcadline.

   84.Plaintiffm entioned she did notreceive notification forthe M otion to V acate to avoid in the

    future being m issed from em ailnotification.ltseem sthisrespected Cotu-tinterpreted thisasthe

    reason 1brthe extension,given the one-w eek extension,while the orderdid notl'
                                                                                 nention reasonsfbr

   the setdeadlines.ltis true Plaintit-fdid notreceive notification ofthis m otion.In stlbm itting the

    M otion in DE 29,Plaintiffinquired in the Clerkqs oftsce aboutthis incidence and clerk mentioned

    thelnotionshowstobesentelectronicallytoPlaintiff.Plaintiffsearchedjtmkelnailandother

                                                     36
Case 1:19-cv-22065-RS Document 35 Entered on FLSD Docket 07/18/2019 Page 37 of 37



    lbldersto search lbrthe lnotion notilication atno avail.The problem heris notrelated to the

    previously soughtextension,butitwasaconcern to m issresponding offurtl
                                                                         aercourtsubmissions

    becatlse ofbeing tlnawure oftheln.Hou.
                                         rever-even ifthe Plaintif'
                                                                  freceived the notification ofthe

    lnotion as it'
                 w as sublnitted,Plaintiff'
                                          w ould have thoughtextension to prepare legalargunAentto

    oppose the M otion to Vacate given herpreviousengagem ents,plaintiff s inability to respond in the

    delsned tim e due to lack oflegalcapacity to pursue thisnew legalpointto herim m ediately.

                                               Conclusions

   85.    Plaintiffresoectfullv reauestfroln this(-
                                                  .
                                                  'oul
                                                     4 to vacate itspreviotlsorders in D E 33 &rD lZ
                                                                                                   -
                                                                                                   .
                                                                                                   '34

    and asvaitsforthe EEO C outcom e to eitherresolve the case or tbrplaintiffto retain an attorney to

    lnakesutnmissionsonherbehalfonthosematters,givenplaintiffwillbeseverelyprejudicedfbrthis
    respected courtto lil-
                         nitany ofherrights'
                                           w hile she is seeking stay and declaring herintention t()

    retain an altorney since none wasrefeln'ed to her frol'
                                                          n the attolmey volunteerprograln.A lso staying

    discovery vvotlld liluitplaintiff sability and rightto have accessto doeunaentsnecessary to respond

    tothepersonaljurisdictiondefensein theM otiontodislniss.
   Thismatterwasbroughttim elytocourtand defendantswillnotsufferanyharm orprejudice
   from vacating C ourtO rders in DE 33 & 34 and staying aIIproceeding pending EEO C resolution.

   W H EREFO RE ,plaintiffrespectfully requeststhatthis Courtentersan orderto vacate the orders in D E

   33 and 34,stay a1lproceedings in thisCourtcase pending the resolution ofthe EEOC Com plaintor

   having a letterto sue from the EEOC to bring the entirety ofthiscom plaintcountsand factsto this

   respected courtand an orderto m andate H ow ard University notto destroy,dam age,orotherw ise

   elim inate any ofthe records listed in production request.

           Respectfully Subm itted,                    By:
            July 18,2019.                                         r.Rehab A uf
                                                                Palm etto Bay,FL 33157
                                                                A ut-.Rehabk
                                                                           /zzoutltltlk.ctlln
                                                                Plaintiff(Pro Se)


                                                     37
